IN THE COMMONWEALTH COURT OF PENNSYLVANIA


LifeQuest Nursing Center,                :
                        Petitioner       :
                                         :
                v.                       :        No. 1250 C.D. 2017
                                         :
Workers' Compensation                    :
Appeal Board (Tisdale),                  :
                           Respondent    :

                                        ORDER

                NOW, September 6, 2018, upon consideration of respondent’s

application for reconsideration/reargument, and petitioner’s answer in response

thereto, the application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge